Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 1 of 7 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Ray Ballister, Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ                             UNITED STATES DISTRICT COURT
ͳͳ
                               CENTRAL DISTRICT OF CALIFORNIA

ͳʹ
          Gary Scherer,                            Case No.
ͳ͵
                  Plaintiff,
ͳͶ                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
ͳͷ                                                Of: American’s With Disabilities
          Q Market & Produce, Inc., a              Act; Unruh Civil Rights Act
ͳ͸       California Corporation;
          Universal Thrift Store, Inc., a
ͳ͹       California Corporation; and Does 1-
          10,
ͳͺ
                  Defendants.
ͳͻ
ʹͲ
              Plaintiff Gary Scherer of complains of Q Market & Produce, Inc., a
ʹͳ
      California Corporation; Universal Thrift Store, Inc., a California Corporation;
ʹʹ
      and Does 1-10 (“Defendants”), and alleges as follows:
ʹ͵
ʹͶ
          PARTIES:
ʹͷ
          1. Plaintiff is a California resident with physical disabilities. He suffers
ʹ͸
      from a form of ataxia that significantly impairs his mobility and thus uses a
ʹ͹
      wheelchair for mobility.
ʹͺ
          2. Defendant Q Market & Produce, Inc. owned the real property located at

                                              
                                               
      Complaint
      
Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 2 of 7 Page ID #:2
      

 ͳ   or about 18248 Sherman Way, Reseda, California, in March 2019.
 ʹ       3. Defendant Q Market & Produce, Inc. owns the real property located at
 ͵   or about 18248 Sherman Way, Reseda, California, currently.
 Ͷ       4. Defendant Universal Thrift Store, Inc. owned Universal Thrift Store
 ͷ   located at or about 18248 Sherman Way, Reseda, California, in March 2019.
 ͸       5. Defendant Universal Thrift Store, Inc. owns Universal Thrift Store
 ͹   (“Store”) located at or about 18248 Sherman Way, Reseda, California,
 ͺ   currently.
 ͻ       6. Plaintiff does not know the true names of Defendants, their business
ͳͲ   capacities, their ownership connection to the property and business, or their
ͳͳ   relative responsibilities in causing the access violations herein complained of,
ͳʹ   and alleges a joint venture and common enterprise by all such Defendants.
ͳ͵   Plaintiff is informed and believes that each of the Defendants herein,
ͳͶ   including Does 1 through 10, inclusive, is responsible in some capacity for the
ͳͷ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ͳ͸   Plaintiff will seek leave to amend when the true names, capacities,
ͳ͹   connections, and responsibilities of the Defendants and Does 1 through 10,
ͳͺ   inclusive, are ascertained.
ͳͻ
ʹͲ       JURISDICTION & VENUE:
ʹͳ       7. The Court has subject matter jurisdiction over the action pursuant to 28
ʹʹ   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ʹ͵   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
ʹͶ       8. Pursuant to supplemental jurisdiction, an attendant and related cause
ʹͷ   of action, arising from the same nucleus of operative facts and arising out of
ʹ͸   the same transactions, is also brought under California’s Unruh Civil Rights
ʹ͹   Act, which act expressly incorporates the Americans with Disabilities Act.
ʹͺ       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                              
                                               
      Complaint
      
Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 3 of 7 Page ID #:3
      

 ͳ   founded on the fact that the real property which is the subject of this action is
 ʹ   located in this district and that Plaintiff's cause of action arose in this district.
 ͵
 Ͷ       FACTUAL ALLEGATIONS:
 ͷ       10.Plaintiff went to the Store in March 2019 with the intention to avail
 ͸   himself of its goods or services and to assess the business for compliance with
 ͹   the disability access laws.
 ͺ       11.The Store is a facility open to the public, a place of public
 ͻ   accommodation, and a business establishment.
ͳͲ       12.Paths of travel are one of the facilities, privileges, and advantages
ͳͳ   offered by Defendants to patrons of the Store.
ͳʹ       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳ͵   provide accessible paths of travel in conformance with the ADA Standards. 1
ͳͶ       14.Currently, the defendants do not provide accessible paths of travel in
ͳͷ   conformance with the ADA Standards.
ͳ͸       15.The Store has a sales counter where it handles its transactions with
ͳ͹   customers.
ͳͺ       16.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳͻ   provide an accessible sales counter in conformance with the ADA Standards
ʹͲ       17.Currently, the defendants do not provide an accessible sales counter in
ʹͳ   conformance with the ADA Standards.
ʹʹ       18.Plaintiff personally encountered these barriers.
ʹ͵       19.By failing to provide accessible facilities, the defendants denied the
ʹͶ   plaintiff full and equal access.
ʹͷ       20.The lack of accessible facilities created difficulty and discomfort for the
ʹ͸
      
ʹ͹   
        )RUH[DPSOHPDQ\RIWKHSDWKVRIWUDYHOLQVLGHWKH6WRUHZHUHWRRQDUURZ2QLQIRUPDWLRQDQGEHOLHIWKHUH
      DUHRWKHULVVXHVZLWKWKHSDWKVRIWUDYHOWKDWUHQGHUWKHPQRQFRPSOLDQW7KRVHLVVXHVZLOOEHIOHVKHGRXWLQ
ʹͺ   GLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHDFFHVVLEOHSDWKVRIWUDYHO
      


                                                           
                                                            
      Complaint
      
Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 4 of 7 Page ID #:4
      

 ͳ   Plaintiff.
 ʹ       21.The defendants have failed to maintain in working and useable
 ͵   conditions those features required to provide ready access to persons with
 Ͷ   disabilities.
 ͷ       22.The barriers identified above are easily removed without much
 ͸   difficulty or expense. They are the types of barriers identified by the
 ͹   Department of Justice as presumably readily achievable to remove and, in fact,
 ͺ   these barriers are readily achievable to remove. Moreover, there are numerous
 ͻ   alternative accommodations that could be made to provide a greater level of
ͳͲ   access if complete removal were not achievable.
ͳͳ       23.Plaintiff will return to the Store to avail himself of goods or services and
ͳʹ   to determine compliance with the disability access laws once it is represented
ͳ͵   to him that the Store and its facilities are accessible. Plaintiff is currently
ͳͶ   deterred from doing so because of his knowledge of the existing barriers and
ͳͷ   his uncertainty about the existence of yet other barriers on the site. If the
ͳ͸   barriers are not removed, the plaintiff will face unlawful and discriminatory
ͳ͹   barriers again.
ͳͺ       24.Given the obvious and blatant nature of the barriers and violations
ͳͻ   alleged herein, the plaintiff alleges, on information and belief, that there are
ʹͲ   other violations and barriers on the site that relate to his disability. Plaintiff will
ʹͳ   amend the complaint, to provide proper notice regarding the scope of this
ʹʹ   lawsuit, once he conducts a site inspection. However, please be on notice that
ʹ͵   the plaintiff seeks to have all barriers related to his disability remedied. See
ʹͶ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ʹͷ   encounters one barrier at a site, he can sue to have all barriers that relate to his
ʹ͸   disability removed regardless of whether he personally encountered them).
ʹ͹
ʹͺ


                                                
                                                 
      Complaint
      
Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 5 of 7 Page ID #:5
      

 ͳ   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 ʹ   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 ͵   Defendants.) (42U.S.C. section 12101, et seq.)
 Ͷ       25.Plaintiff re-pleads and incorporates by reference, as if fully set forth
 ͷ   again herein, the allegations contained in all prior paragraphs of this
 ͸   complaint.
 ͹       26.Under the ADA, it is an act of discrimination to fail to ensure that the
 ͺ   privileges, advantages, accommodations, facilities, goods and services of any
 ͻ   place of public accommodation is offered on a full and equal basis by anyone
ͳͲ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ͳͳ   § 12182(a). Discrimination is defined, inter alia, as follows:
ͳʹ             a. A failure to make reasonable modifications in policies, practices,
ͳ͵                or procedures, when such modifications are necessary to afford
ͳͶ                goods,    services,    facilities,   privileges,    advantages,   or
ͳͷ                accommodations to individuals with disabilities, unless the
ͳ͸                accommodation would work a fundamental alteration of those
ͳ͹                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
ͳͺ             b. A failure to remove architectural barriers where such removal is
ͳͻ                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
ʹͲ                defined by reference to the ADA Standards.
ʹͳ             c. A failure to make alterations in such a manner that, to the
ʹʹ                maximum extent feasible, the altered portions of the facility are
ʹ͵                readily accessible to and usable by individuals with disabilities,
ʹͶ                including individuals who use wheelchairs or to ensure that, to the
ʹͷ                maximum extent feasible, the path of travel to the altered area and
ʹ͸                the bathrooms, telephones, and drinking fountains serving the
ʹ͹                altered area, are readily accessible to and usable by individuals
ʹͺ                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              
                                               
      Complaint
      
Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 6 of 7 Page ID #:6
      

 ͳ       27.When a business provides paths of travel, it must provide accessible
 ʹ   paths of travel in compliance with the ADA Standards.
 ͵       28.Here, no such accessible paths of travel has been provided in
 Ͷ   compliance with the ADA Standards in violation of the ADA.
 ͷ       29.When a business provides facilities such as a sales or transaction
 ͸   counter, it must provide an accessible sales or transaction counter in
 ͹   compliance with the ADA Standards.
 ͺ       30.Here, no such accessible sales counter has been provided in violation of
 ͻ   the ADA.
ͳͲ       31.The Safe Harbor provisions of the 2010 Standards are not applicable
ͳͳ   here because the conditions challenged in this lawsuit do not comply with the
ͳʹ   1991 Standards.
ͳ͵       32.A public accommodation must maintain in operable working condition
ͳͶ   those features of its facilities and equipment that are required to be readily
ͳͷ   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
ͳ͸       33.Here, the failure to ensure that the accessible facilities were available
ͳ͹   and ready to be used by the plaintiff is a violation of the law.
ͳͺ
ͳͻ   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
ʹͲ   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ʹͳ   Code § 51-53.)
ʹʹ       34.Plaintiff repleads and incorporates by reference, as if fully set forth
ʹ͵   again herein, the allegations contained in all prior paragraphs of this
ʹͶ   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ʹͷ   that persons with disabilities are entitled to full and equal accommodations,
ʹ͸   advantages, facilities, privileges, or services in all business establishment of
ʹ͹   every kind whatsoever within the jurisdiction of the State of California. Cal.
ʹͺ   Civ. Code §51(b).


                                               
                                                
      Complaint
      
Case 2:19-cv-02827-DSF-RAO Document 1 Filed 04/12/19 Page 7 of 7 Page ID #:7
      

 ͳ       35.The Unruh Act provides that a violation of the ADA is a violation of the
 ʹ   Unruh Act. Cal. Civ. Code, § 51(f).
 ͵       36.Defendants’ acts and omissions, as herein alleged, have violated the
 Ͷ   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 ͷ   rights to full and equal use of the accommodations, advantages, facilities,
 ͸   privileges, or services offered.
 ͹       Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 ͺ   discomfort or embarrassment for the plaintiff, the defendants are also each
 ͻ   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ͳͲ   (c).)
ͳͳ   
ͳʹ            PRAYER:
ͳ͵            Wherefore, Plaintiff prays that this Court award damages and provide
ͳͶ   relief as follows:
ͳͷ        1.For injunctive relief, compelling Defendants to comply with the
ͳ͸   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ͳ͹   plaintiff is not invoking section 55 of the California Civil Code and is not
ͳͺ   seeking injunctive relief under the Disabled Persons Act at all.
ͳͻ        2.Damages under the Unruh Civil Rights Act, which provides for actual
ʹͲ   damages and a statutory minimum of $4,000 for each offense.
ʹͳ        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
ʹʹ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
ʹ͵   Dated: April 9, 2019               CENTER FOR DISABILITY ACCESS
ʹͶ
ʹͷ
                                         By:
ʹ͸                                      ____________________________________
ʹ͹                                             Russell Handy, Esq.
                                                Attorney for plaintiff
ʹͺ


                                               
                                                
      Complaint
      
